Citation Nr: 0826582	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-35 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  He died in December 1997.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which denied reopening of a claim for service 
connection for the cause of the veteran's death.  
Jurisdiction over the case was subsequently transferred to 
the RO in Roanoke, Virginia.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for the 
cause of the veteran's death was denied in an unappealed 
rating decision of June 1998.

2.  The evidence associated with the claims file subsequent 
to the June 1998 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim; is 
cumulative and redundant of evidence already of record; or is 
not sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the veteran's widow, is seeking service 
connection for cause of the veteran's death.  She urges that 
his death due to cirrhosis and massive gastrointestinal 
hemorrhage was related to his service-connected anxiety 
reaction.  She argues that he drank excessively as a result 
of this mental health problem.  Her attorney also observed 
that the veteran sought help for excessive drinking in 
service, and that he was observed and treated for diarrhea.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court has recently held that, because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Court further held that the duty to notify requires that 
the Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in December 2003.  This letter not only informed the 
appellant of the specific technical meanings of "new" and 
"material," but also informed her of the bases for the denial 
in the prior decision and described the type of evidence that 
would be necessary to substantiate the elements that were 
found insufficient in the previous denial.

An additional letter in February 2008 provided the required 
notice with respect to the effective-date element of the 
claim.  Although this notice was provided after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
reopening of the claim is not in order.  Consequently, no 
effective date will be assigned, so the failure to provide 
earlier notice with respect to that element of the claim is 
no more than harmless error.

The Board also notes that service medical records, private 
treatment records, and pertinent VA medical records have been 
obtained.  Neither the appellant nor her representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

Although the RO has not obtained a medical opinion in 
response to the claim to reopen, VA is not obliged to obtain 
such an opinion if new and material evidence to reopen a 
claim has not been received.  See 38 C.F.R. § 3.159(c)(4).

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the appellant.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.5 (2007).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service- 
connected disability either caused or substantially or 
materially contributed to cause death.  A service-connected 
disability is one which was incurred in or aggravated by 
active service, one which may be presumed to have been 
incurred during such service, or one which was proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Analysis

Entitlement to service connection for the cause of the 
veteran's death was denied in an unappealed June 1998 RO 
decision based on the RO's determinations that the veteran's 
death in December 1997 was the result of massive 
gastrointestinal hemorrhage due to cirrhosis of the liver and 
that the cause of death was not related to the veteran's 
active service or service-connected disability.  

After review, the Board finds that the evidence submitted 
since the June 1998 decision is not new and not material.  
The evidence before the RO at that time included the service 
medical records, VA treatment records from October 1975 to 
February 1976 and March 1993 to March 1994, and the veteran's 
death certificate.  The death certificate shows that the 
veteran died from massive gastrointestinal hemorrhage due to 
or as a consequence of cirrhosis of the liver.  VA treatment 
records in 1993 and 1994 show treatment for pneumonia and a 
diagnosis of HIV.  In 1975 and 1976, head trauma in 1973-1974 
productive of seizures was noted, as were dizzy spells.  
Paranoid schizophrenia was noted.  He was told to stop 
drinking to reduce his seizures.  Service treatment records 
show no evidence of cirrhosis of the liver.  On one occasion 
he reported problems with drinking and was referred to AA.  
He declined to keep his appointment to attend the group.  He 
was noted to have diarrhea associated with a viral syndrome 
but this was in no way associated with any chronic 
gastrointestinal disorder.

Evidence added to the record since the 1998 decision includes 
additional lay statements, to include statements of the 
appellant to the effect that the veteran began excessive 
drinking due to his service-connected anxiety.  The 
appellant, through her attorney, noted that the veteran 
sought out help for his drinking in service, and also argued 
that personnel treating the veteran were concerned about his 
diarrhea.  The appellant has added no medical evidence in 
support of these arguments.  The RO had considered the 
service treatment records in 1998.  While the statements on 
appellant's behalf are new, they are not material.  In this 
regard, the Board notes that as a lay person, the appellant 
is not competent to provide an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

The appellant submitted records from Providence Hospital for 
the veteran's terminal hospitalization, showing the 
unfortunate events leading to his death.  These reflect that 
he presented the day of his death and was being treated for 
abdominal pain when he pulled his evacuator tube out and 
aspirated to death.  Also submitted were records of treatment 
at VA in September 1997 and earlier in December 1997.  He was 
admitted December 15, 1997, for abdominal and liver pain, 
shortness of breath and ascites.  None of the medical 
evidence of record at the time of the 1998 rating decision or 
added to the record since then supports the proposition that 
the veteran's death was due to anything other than cirrhosis 
of the liver and massive gastrointestinal hemorrhage.

A copy of the certificate of death has also been added to the 
record, but it is duplicative of the evidence previously of 
record.

Accordingly, the Board must conclude that new and material 
evidence has not been presented to reopen this claim.


ORDER

New and material evidence not having been received, reopening 
of a claim of entitlement to service connection for the cause 
of the veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


